DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: “117” of Fig. 3.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claims 4, 5, and 12 are objected to because of the following informalities:  
In claim 4, line 1, “attached to the at least a portion” should read “attached to at least a portion”
In claim 4, line 2, “circumference  of the sheath” should read “circumference of the sheath” (remove extra space between circumference and of)
In claim 5, line 2, “an inflation opeining” should read “an inflation opening”
In claim 12, line 2 “anelastic material” should read “an elastic material”
In claim 16, line 1, “The sheath according to claim 16” should read “The sheath according to claim 15”
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation of “a catheter device” in line 5. This limitation renders the claim indefinite as it is unclear whether the “catheter device” in line 5 is the same structure as that of “a catheter device” of line 1 or if the “catheter device” of line 5 refers to an entirely separate structure. For examination purposes, Examiner is interpreting “a catheter device” in line 5 to refer to the same “catheter device” of line 1.
Claims 2-16 are similarly rejected by virtue of their dependency on claim 1. 
Claim 2 recites the limitation of “the catheter body” in line 3. There is insufficient antecedent basis for this limitation as claimed. This limitation renders the claim indefinite as it is unclear whether “the catheter body” is intended to refer to the structure of the “catheter device” from claim 1 or if “the catheter body” is intended to impart different structural limitations onto the “catheter device.” For examination purposes, Examiner is interpreting “the catheter body” of line 3 to refer to the same structure as the “catheter device” of claim 1. 
Claim 17 recites the limitation of “an inflatable balloon” in line 6. This limitation renders the claim indefinite as it is unclear whether the “inflatable balloon” in line 6 is the same structure as that of “an internal balloon” of line 1 or if the “inflatable balloon” of line 6 refers to an entirely separate structure. For examination purposes, Examiner is interpreting “an inflatable balloon” in line 6 to refer to the same “internal balloon” of line 1.
Claims 18-20 are similarly rejected by virtue of their dependency on claim 17. 
Claim 20 recites the limitation of “a proximal end” in line 2. This limitations renders the claim indefinite because “a proximal end” of the sheath body was already recited in claim 17, line 4. It is therefore unclear whether the “proximal end” of claim 20 refers to the same proximal end of claim 17 or an entirely different proximal end. For examination purposes, Examiner is interpreting “a proximal end” in line to of claim 20 to refer to the same structure as the “proximal end” of claim 17, line 4. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
 
Claims 1-5, 7-9, 13, 15-18, and 20 are rejected under 35 U.S.C. 102(a)(1) as being disclosed by Banerjee (2014/0276611).

    PNG
    media_image1.png
    470
    565
    media_image1.png
    Greyscale

Regarding claim 1, Banerjee discloses a sheath (“apparatus 101a” of Fig. 1A through 4B) for delivery of a catheter device (“catheter 108” of Fig. 4A-4B) through an arteriotomy (“vessel incision 26” of Fig. 1B) of a patient (“patient 18” of Fig. 1B), the sheath (101a) comprising: a tubular sheath body (“body 112” of Fig. 2A) having a longitudinal axis (“central longitudinal axis 140” of Fig. 2A), an open proximal end (“proximal end 128” of Fig. 2A, see Fig. 2A illustrating open nature of proximal end), an open distal end (“distal end 116” of Fig. 2A, see Fig. 2A illustrating open nature of proximal end allowing passage of surgical devices), an outer surface (see Examiner’s annotated Fig. 4B above) and an inner surface (see Examiner’s annotated 4B above), the inner surface (inner surface, see Examiner’s annotated 4B above) defining a lumen (“primary lumen 124 of Fig. 2A) between the proximal and distal ends (128/116, see Fig. 2A illustrating how lumen runs between proximal and distal ends) for passage of a catheter device (108); and an inflatable balloon (“expandable member 132” of Fig. 2A-4B) disposed within the lumen (124, see Fig. 2A illustrating how balloon is disposed within lumen) and configured to: occupy a longitudinal space in the lumen (124, see Fig. 2A illustrating how balloon occupies longitudinal space in lumen) between the inner surface of the sheath body (112) and the catheter device (108) when the catheter device (108) is disposed within the sheath (101a) and the balloon (132) is inflated (see Fig. 
Regarding claim 2, Banerjee discloses the sheath according to claim 1 and further discloses wherein the balloon (132) forms an interference fit between the catheter device (108) and the inner surface (see Examiner’s annotated Fig. 4B above) of the sheath body (112) when inflated (see [0036], lines 10-14 indicating how “expandable member 132 can trap or stabilize a portion of catheter 108.” Furthermore, compare Fig. 3A-3B and Fig. 4A-4B and note how such a comparison clearly illustrates that balloon is fully capable of expanding to a sufficient volume for creating an interference fit between catheter device and inner surface of sheath body), thereby preventing any axial movement of the catheter body (108, compare Fig. 3A-3B and Fig. 4A-4B and note how balloon is fully capable of expanding to a volume which would form an interference fit between catheter device and inner surface of sheath body and note how such an interference fit would serve to prevent axial movement of catheter body). 
Regarding claim 3, Banerjee discloses the sheath according to claim 1 and further discloses wherein the balloon (132) is positioned at least the distal end (116) of the sheath body (112, see Fig. 2A illustrating how balloon is disposed at distal end of sheath body).
Regarding claim 4, Banerjee discloses the sheath according to claim 1 and further discloses wherein the balloon (132) is attached to the at least a portion of the circumference of the sheath body 
Regarding claim 5, Banerjee discloses the sheath according to claim 1 and further discloses wherein the sheath body (112) comprises an inflation lumen (“secondary lumen 144” of Fig. 2A) that extends linearly (see Fig. 2A illustrating how inflation lumen extends linearly) from the proximal end (128) of the sheath body (112) to an inflation opining (see Examiner’s annotated Fig. 4B above) located on the inner surface (inner surface, see Examiner’s annotated Fig. 4B above) of the distal end (116) of the sheath body (112, see Fig. 2A illustrating how inflation lumen runs from proximal end to inflation opening at the distal end), wherein the inflation lumen (144) is in fluid communication with the inflation opening (see examiner’s annotated Fig. 4B above illustrating how inflation lumen opens to inflation opening and is therefore in fluid communication with inflation opening).
Regarding claim 7, Banerjee discloses the sheath according to claim 1 and further discloses wherein the balloon (132) is radially symmetric with respect to the longitudinal axis (140) of the sheath body (112, see [0032], lines 6-13 and Fig. 2A-2B, 3A-3B, or 4A-4B illustrating how all portions of balloon wall are equidistant to longitudinal axis in a given cross section and, therefore, balloon is radially symmetric with respect to longitudinal axis). 
Regarding claim 8, Banerjee discloses the sheath according to claim 1 and further discloses wherein the balloon is ring-shaped (see Examiner’s annotated Fig. 4B above) through which the catheter device (108) traverses (see Examiner’s annotated Fig.4B above illustrating how catheter device traverses ring). 
 Regarding claim 9, Banerjee discloses the sheath according to claim 1 and further discloses wherein the balloon (132) applies a radial force on the catheter device (108) wherein inflated (compare Fig. 3B and 4B and note how the overall ring-shape of balloon would create a radial force on catheter device 108 when balloon is inflated to a state shown in Fig. 3B with catheter device 108 disposed in the 
Regarding claim 13, Banerjee discloses the sheath according to claim 1 and further discloses wherein the balloon (132) is compliant (see [0032], lines 14-17) and held flush against the inner surface (inner surface, see Examiner’s annotated Fig. 4B above) of the sheath body (112) when deflated (see [0032], lines 14-17 and [0032], lines 24-28 indicating how when the flexible and elastic balloon is deflated, the balloon may comprise a contracted configuration which would be flush with the inner surface of sheath body).
Regarding claim 15, Banerjee discloses the sheath according to claim 1 and further discloses wherein the she proximal end (128) of the sheath (100a) is coupled to a hub (“a base 148” of Fig. 1A-4A) for manipulating the sheath (100a, see Fig. 2A illustrating how connection of hub to proximal end facilitates manipulation of the sheath by acting on the hub) as it is positioned in within the arteriotomy (26) of the patient (18). 
Regarding claim 16, 
Regarding claim 17, Banerjee discloses a method of fabricating a sheath (“apparatus 101a” of Fig. 1A through 4B) with an internal balloon (“expandable member 132” of Fig. 2A-4B), the method comprising the steps of: providing a tubular sheath body (“body 112” of Fig. 2A), the sheath body (112) having a longitudinal axis (“central longitudinal axis 140” of Fig. 2A), an open proximal end (“proximal end 128” of Fig. 2A, see Fig. 2A illustrating open nature of proximal end), an open distal end (“distal end 116” of Fig. 2A, see Fig. 2A illustrating open nature of proximal end allowing passage of surgical devices), an outer surface (see Examiner’s annotated Fig. 4B above) and an inner surface (see Examiner’s annotated Fig. 4B above), the inner surface (see Examiner’s annotated Fig. 4B above) defining a lumen (“primary lumen 124 of Fig. 2A) between the proximal and distal ends (128/116, see Fig. 2A illustrating how lumen runs between proximal and distal ends) for passage of a catheter device (108); and providing an inflatable balloon (132) positioned in the lumen (124, see Fig. 2A illustrating how balloon occupies longitudinal space in lumen), the balloon (132) configured to occupy a space in the lumen (124) between the inner surface (inner surface, see Examiner’s annotated Fig. 4B above) of the sheath body (112) and the catheter device (108) when the balloon (132) is inflated thereby sealing the space from the arteriotomy (Examiner maintains that the balloon of Banerjee is fully capable of performing the function of sealing the space; this function could be accomplished by inflating the balloon to a volume which creates sufficient contact between the outer surface of the balloon and the outer surface of the catheter device. Furthermore, Fig. 2B, 3B, and 4B all depict ways in which the balloon may be expandable to different volumes which further demonstrates the ability of the balloon to seal the lumen by expanding to an appropriate volume for performing the sealing function.).
Regarding claim 18, 
Regarding claim 20, Banerjee discloses the method of claim 17 and further discloses coupling a proximal end (128) of the sheath body (112) to a hub (“a base 148” of Fig. 1A-4A).
Claims 1-3, 6-8, 12, 14-15, 17, and 19-20 are rejected under 35 U.S.C. 102(a)(1) as being disclosed by Hanson et al. (2013/0096604).

    PNG
    media_image2.png
    735
    1071
    media_image2.png
    Greyscale

Regarding claim 1, Hanson et al. discloses a sheath (“stiffening tube 116” of Fig. 1A and 4A-4B) for delivery of a catheter device (“inner tubular member 304” of Fig. 4A-4B) through an arteriotomy of a patient (see [0017], lines 1-2), the sheath (116) comprising: a tubular sheath body (see Examiner’s annotated Fig. 4A-4B above) having a longitudinal axis (see Examiner’s annotated Fig. 4A-4B above), an open proximal end (see Fig. 1A and note how adjacent proximal end is the open end of sheath 116 which is adjacent to “marker 117”), an open distal end (see Examiner’s annotated Fig. 4A-4B above), an outer surface (see Examiner’s annotated Fig. 4A-4B above) and an inner surface (see Examiner’s annotated Fig. 4A-4B above), the inner surface (see Examiner’s annotated Fig. 4A-4B above) defining a 
Regarding claim 2, Hanson et al. discloses the sheath of claim 1 and further discloses wherein the balloon (114) forms an interference fit (see Examiner’s annotated Fig. 4B above) between the catheter device (304) and the interior surface of the sheath body when inflated (see Examiner’s annotated Fig. 4B above illustrating how, when balloon is inflated, interference fit is between interior surface and catheter device), thereby preventing any axial movement of the catheter body (304, see Fig. 4B illustrating how inflated balloon applies radial pressure to sheath thereby preventing axial movement).
Regarding claim 3, 
Regarding claim 6, Hanson et al. discloses the sheath of claim 1 and further discloses the sheath (116) comprising: a balloon sleeve (“outer tubular member 302” of Fig. 4A-4B) on which the inflatable balloon (114) is attached (see [0046], lines 1-3 indicating, “To couple the balloon 114 to this tubular configuration, a proximal portion of the balloon 114 may be fixed to the outer tubular member 302”), the sleeve (302) aligned with the catheter device (304, see Fig. 4A-4B illustrating alignment of sleeve and catheter device within sheath) and transverse the lumen of the sheath body (see Examiner’s annotated Fig. 4A-4B above illustrating how sleeve transverse the lumen). 
Regarding claim 7, Hanson et al. discloses the sheath of claim 1 and further discloses wherein the balloon (114) is radially symmetric with respect to the longitudinal axis (see Examiner’s annotated Fig. 4A-4B above) of the sheath body (see Examiner’s annotated Fig. 4A-4B above and note how balloon is radially symmetric with longitudinal axis). 
Regarding claim 8, Hanson et al. discloses the sheath of claim 1 and further discloses wherein the balloon (114) is ring-shaped (see Fig. 4A-4B illustrating how balloon comprises a central lumen) through which the catheter device (304) traverses (see Fig. 4A-4B illustrating how balloon comprises a central lumen through which the catheter device traverses). 
Regarding claim 12, Hanson et al. discloses the sheath of claim 1 and further discloses wherein the distal end (see Examiner’s annotated Fig. 4A-4B above) of the sheath body comprises an elastic material (“expandable portion 402” of Fig. 4A-4B, see [0059], lines 22-24 indicating how expandable portion may be formed, “of any desired material, such as a distensible polymeric material, including elastomeric polymers, rubber, latex, etc”) that is softer than a material (see [0056]) of the rest of the sheath body (see [0055], lines 1-4 indicating that the rest of the sheath body is “rigid enough to penetrate soft plague, hard plaque, or calcifications”). 
Regarding claim 14, Hanson et al. discloses the sheath of claim 1 and further discloses wherein the sheath body (see Examiner’s annotated Fig. 4A-4B above) deforms when the balloon (114) is inflated 
Regarding claim 15, Hanson et al. discloses the sheath of claim 1 and further discloses wherein the proximal end of the sheath (116) is coupled to a hub (“hub” of [0052], line 2) for manipulating the sheath (116) as it is positioned within the arteriotomy of the patient (see [0052], lines 1-10).
Regarding claim 17, Hanson et al. discloses a method of fabricating a sheath (“stiffening tube 116” of Fig. 1A and 4A-4B)  with an internal balloon (“inflatable balloon 114” of Fig. 4A-4B), the method comprising the steps of: providing a tubular sheath body (see Examiner’s annotated Fig. 4A-4B above), the sheath body (see Examiner’s annotated Fig. 4A-4B above) having a longitudinal axis (see Examiner’s annotated Fig. 4A-4B above), an open proximal end (see Fig. 1A and note how adjacent proximal end is the open end of sheath 116 which is adjacent to “marker 117”), an open distal end (see Examiner’s annotated Fig. 4A-4B above), an outer surface (see Examiner’s annotated Fig. 4A-4B above) and an inner surface (see Examiner’s annotated Fig. 4A-4B above), the inner surface (see Examiner’s annotated Fig. 4A-4B above) defining a lumen (see [0048], lines 1-2 and Fig. 1A illustrating how inner surface of sheath comprises a lumen through which a catheter device can pass) between the proximal and distal ends for passage of a catheter device (304, see Fig. 4A-4B illustrating how catheter device passes through lumen of sheath); and providing an inflatable balloon (“inflatable balloon 114” of Fig. 4A-4B) positioned in the lumen (see Fig. 4A illustrating position of balloon in lumen), the balloon configured to occupy a space in the lumen between the inner surface of the sheath body and the catheter device when the balloon is inflated (see Examiner’s annotated Fig. 4B above illustrating how balloon occupies longitudinal space in lumen between inner surface and catheter device) thereby sealing the space from the arteriotomy (see 
Regarding claim 19, Hanson et al. discloses the method claim 17 and further discloses providing a balloon sleeve (“outer tubular member 302” of Fig. 4A-4B) for insertion into the lumen of the sheath body (see Fig. 4A-4B illustrating how sleeve is inserted into lumen of sheath body), the sleeve (302) aligned in-line with the catheter device (304, see Fig. 4A-4B illustrating alignment of sleeve and catheter device within sheath); and attaching the inflatable balloon to at least a portion of the sleeve (see [0046], lines 1-3 indicating, “To couple the balloon 114 to this tubular configuration, a proximal portion of the balloon 114 may be fixed to the outer tubular member 302”). 
Regarding claim 20, Hanson et al. discloses the method of claim 17 and further discloses coupling a proximal end of the sheath body to a hub (see [0052], lines 1-10 and note how, “the stiffening tube 116 may include a hub at a proximal end of the stiffening tube 116”). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10-11 are rejected under 35 U.S.C. 102(a)(1) as being unpatentable over Banerjee (2014/0276611) in further view of Banerjee. 
Regarding claim 10, Banerjee discloses the sheath according to claim 1 through the embodiment of a sheath (“apparatus 100a” of Fig. 1A-4B) disclosed in Figures 1A through 4B. Through 
In the same field of endeavor, Banerjee teaches a sheath (“apparatus 100h” of Fig. 11A-11B) comprising a balloon (“expandable member 132f” of Fig. 11A-11B) wherein the balloon (132f) is not ring-shaped (see Fig. 11B illustrating non-annular shape of balloon). Banerjee therefore teaches wherein the balloon (132f) is asymmetric with respect to the longitudinal axis (see Fig. 2A and Fig. 11A and note how longitudinal axis of 100h is in the same position and has same orientation as that of 100a) of the sheath body (see Fig. 11A and 11B illustrating how balloon 132f is not symmetric about the longitudinal axis of the sheath body). Additionally, Banerjee teaches wherein the balloon (132f) exerts a force (see [0044], lines 9-14) on the catheter device (“catheter device 108” of Fig. 11B) so as to push the catheter device  (108) towards a portion of the inner surface of the sheath body when inflated (see Fig. 11A and 11B illustrating how catheter device is pushed towards inner surface of sheath body when balloon is inflated), thereby locking the catheter device (108) in position (see [0044], lines 13-14 illustrating how balloon extends around catheter device to “resist lateral motion of catheter 108 within the primary lumen). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the sheath disclosed by Banerjee through the embodiment shown in Figure 1A through 4B with the balloon taught by Banerjee in Figure 11A through 11B such that the balloon is asymmetric with respect to the longitudinal axis. Such a modification corresponds to a design which was already well known in the art prior to the effective filing date of the claimed invention. Furthermore, this modification would be advantageous because it facilitates stabilization of a catheter device against an inner surface of a sheath (see Fig. 11A and [0044], lines 13-14 of Banerjee illustrating stabilization of catheter device against inner surface of sheath). Finally, Banerjee teaches that examples 
Regarding claim 11, Banerjee in view of Banerjee discloses the sheath of claim 10. The embodiment of the sheath (100h) shown in Fig. 11A through 11B further teachers wherein balloon (132f) exerts a force (see [0044], lines 9-14) on the catheter device (“catheter device 108” of Fig. 11B) so as to push the catheter device  (108) towards a portion of the inner surface of the sheath body when inflated (see Fig. 11A and 11B illustrating how catheter device is pushed towards inner surface of sheath body when balloon is inflated), thereby locking the catheter device (108) in position (see [0044], lines 13-14 illustrating how balloon extends around catheter device to “resist lateral motion of catheter 108 within the primary lumen).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the sheath disclosed by Banerjee through the embodiment shown in Figure 1A through 4B with the balloon taught by Banerjee in Figure 11A through 11B such that the balloon exerts a force on the catheter device so as to push the catheter device towards a portion of the inner surface of the sheath body when inflated, thereby locking the catheter device in position. Such a modification corresponds to a design which was already well known in the art prior to the effective filing date of the claimed invention. Furthermore, this modification would be advantageous because it facilitates stabilization of a catheter device against an inner surface of a sheath (see Fig. 11A and [0044], lines 13-14 of Banerjee illustrating stabilization of catheter device against inner surface of sheath). Finally, Banerjee teaches that examples described by Banerjee may be combined with aspects of any of the other examples of Banerjee to form further examples (see [0046], lines 15-20 of Banerjee et al.). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA PARKER REDDINGTON whose telephone number is (571)270-3290.  The examiner can normally be reached on 7:30 AM to 4:30 PM Mon - Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571)272-4965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOSHUA PARKER REDDINGTON/Examiner, Art Unit 3783                                                                                                                                                                                                        /KEVIN C SIRMONS/Supervisory Patent Examiner, Art Unit 3783